Title: From George Washington to Major General William Heath, 3 July 1778
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters, near Brunswick [N.J.] 3d [July] 1778.
          
          I received your favor of the 22d Ultimo by the hands of Captain Horton.
          It is a melancholly consideration that in the execution of our duty an officer of the
            convention should suffer so unfortunate a fate. However
            your conduct in the affair will meet general approbation.
          I have attended to Ensign Ponds memorial and accept of his resignation.
          In my last of the 24 Ulto I gave you the course of the enemy—we came up with them near
            Monmouth Court house, when an action ensued—The several contentions during the day were
            sharp and severe. We remained in full possession of the ground—of 245 dead, and several
            wounded which they had not time to carry off—Our loss in rank & file is 60
            killed and near 130 wounded. About midnight they
            decamped, retreating in great silence and rapidity, and gained a position which made any
            further pursuit impracticable.
          In one of your late letters you mention the arrival of a vessel with military stores,
            among which are horse accoutrements—I desire that the
            latter may be sent forward to the North River with all possible dispatch. I am, Sir,
            your most obedient and very hble servt
          
            Go: Washington
          
        